Order entered September 12, 2019




                                              In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00544-CR

                        KENDRICK JERON ANDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 068569

                                            ORDER
       Before the Court is appellant’s September 9, 2019 second motion to extend the time to

file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

September 30, 2019. If appellant’s brief is not filed by September 30, 2019, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE